Case: 1:17-md-02804-DAP Doc #: 1957-4 Filed: 07/23/19 1 of 5. PageID #: 126429




                              EXHIBIT 4
              Case: 1:17-md-02804-DAP Doc #: 1957-4 Filed: 07/23/19 2 of 5. PageID #: 126430



                                                                  U.S. DEPHRTmEnT OF JUSTICE

                                                         DRUG EllFORCEfflEllT ADffllllISTRRTIOll


           www.dea.gov                                                                                              Washington, D.C. 20537
                                                                                                                    September 27, 2006




                     I II 111 ll1111 ll11l l1111l1l 1l l111ll 111ll111ll111ll111ll111l l111I                     In reference to registration
                                                                                                                        #
           Dear Sir or Madam:
                                     '
                   This letter is being sent to every commercial entity in the United States registered with the
           Drug Enforcement Administration (DEA) to distribute controlled substances. The purpose of this
           letter is to reiterate the responsibilities of controlled substance distributors in view of the prescription
           drug abuse problem our nation currently faces.
           Background
                    As each of you is undoubtedly aware, the abuse (nonmedical use) of controlled prescription
           drugs is a serious and growing health problem in this country.1 DEA has an obligation to combat this
           problem as one of the agency's core functions is to prevent the diversion of controlled substances
           into illicit channels. Congress assigned DEA to carry out this function through enforcement of the
           Controlled Substances Act (CSA) and DEA regulations that implement the Act.
                  The CSA was designed by Congress to combat diversion by providing for a closed system of
           drug distribution, in which all legitimate handlers of controlled substances must obtain a DEA
           registration and, as a condition of maintaining such registration, must take reasonable steps to
           ensure that their registration is not being utilized as a source of diversion. Distributors are, of course,
           one of the key components of the.distribution chain. If the closed system is to function properly as
           Congress envisioned, distributors must be vigilant in deciding whether a prospective customer can be
           trusted to deliver controlled sub~tances only for lawful purposes. This responsibility is critical, as
           Congress has expressly declared that the illegal distribution of controlled substances has a
           substantial and detrimental effect on the health and general welfare of the American people.2
           The Statutory Scheme and Legal Duties of Distributors as DEA Registrants ·
                  Although most distributors are already well aware of the following legal principles, they are
           reiterated here as additional background for this discussion.
                   The CSA uses the concept of registration as the primary means by which manufacturers,
           distributors, and practitioners are given legal authority to handle controlled substances. Registration
           also serves as the primary incentive for compliance with the regulatory requirements of the CSA and
           DEA regulations, as Congress gave DEA authority under the Act to revoke and suspend registrations
           for failure to comply with these requirements.' (Depending on the circumstances, failure to comply
           with the regulatory requi'rements might also provide the basis for criminal or civil action under the
           CSA.)

           1 See National Institute on Drug Abuse Research Report:
                                                                Prescription Drug Abuse and Addiction (revised August 2005);
             available at W1Mdruasbuse aovlPQEIRRPrescription pdf
           2 21 u.s.c. 801(2)




Confidential - Subject to Protective Order                                                                                             US-DEA-00001767
''-
'f'
               Case: 1:17-md-02804-DAP Doc #: 1957-4 Filed: 07/23/19 3 of 5. PageID #: 126431




             Page2

                   Before taking an action to revoke a registration, DEA must serve the registrant an order to
            show cause, which advises the registrant of its right to an administrative hearing before the agency
            (21U.S.C824(c)). The CSAalso gives DEA discretionary authority to suspend any registration
            simultaneously with the initiation of revocation proceedings in cases where the agency finds there is
            an imminent danger to the public health and safety (21 U.S.C. 824(d)).
                   DEA recognizes that the overWhelming majority of registered distributors act laWtully and take
            appropriate measures to prevent diversion. Moreover, all registrants - manufacturers, distributors,
            pharmacies, and practitioners - share responsibility for maintaining appropriate safeguards against
            diversion. Nonetheless, given the extent of prescription drug abuse in the United States, along with
            the dangerous and potentially lethal ·consequences of such abuse, even just one distributor that uses
            its DEA registration to facilitate diversion can cause enormous harm. _Accordingly, DEA will use its
            authority to revoke and_ suspend registrations in appropriate cases. -
                   The statutory factors DEA must consider in deciding whether to revoke a distributor's
            registration are set forth in 21 U.S.C. 823(e). Listed first among these factors is the duty of
            distributors to maintain effective controls against diversion of controlled substances into other than
            legitimate medical, scientific, and industrial channels. In addition, distributors must comply with
            applicable state and local law. Congress also gave DEA authority under this provision to revoke a
            registration based on the distributor's past experience in the distribution of controlled substances and
            based on "such other factors as may be relevant to and consistent with the public health and safety."
                  The DEA regulations require all distributors to report suspicious orders of controlled
            substances. Specifically, the regulations state in 21 C.F.R. 1301.74(b):

                       The registrant shall design and operate a system to disclose to the registrant
                       suspicious orders of controlled substances. The registrant shall inform the Field
                       Division Office of the Administration in his area of suspicious orders when
                       discovered by the registrant. Suspicious orders include orders of unusual size,
                       orders deviating substantially from a normal pattern, and orders of unusual frequency.

                   It bears emphasis that the foregoing reporting requirement is in addition to, and not in lieu of,
            the general requirement under 21 U.S.C. 823(e) that a distributor maintain effective controls against
            diversion.
                   Thus, in addition to reporting all suspicious orders, a distributor has a statutory responsibility to
            exercise due diligence to avoid -filling suspicious orders that might be diverted into other than
            legitimate medical, scientific, and industrial channels. Failure to exercise such due diligence could,
            as circumstances warrant, provide a statutory basis for revocation or suspension of a distributor's
            registration.
                    In a similar vein, given the requirement under section 823(e) that a distributor maintain
            effective controls against diversion, a distributor may not simply rely on the fact that the person
            placing the suspicious order is a DEA registrant and turn a blind eye to the suspicious circumstances.
            Again, to maintain effective controls against diversion as section 823(e) requires, the distributor
            should exercise due care in confirming the legitimacy of all orders prior to filling.
                   In addition, distributors are required to file reports of distributions of certain controlled
            substances to the DEA ARCOS Unit, in the time and manner specified in the regulations (21 C.F.R.
            1304.33). The failure to file ARCOS reports in a complete and timely manner is a potential statutory
            basis for revocation under section 823(e). Depending on the circumstances, the failure to keep or
            furnish required records might also be the basis for civil fines or criminal penalties under the CSA, as
            provided in 21 U.S.C. 842.




 Confidential - Subject to Protective Order                                                                      US-DEA-00001768
              Case: 1:17-md-02804-DAP Doc #: 1957-4 Filed: 07/23/19 4 of 5. PageID #: 126432




           Page3

           Circumstances That Might Be Indicative of Diversion
                 DEA investigations have revealed that certain pharmacies engaged in dispensing controlled
           substances for other than a legitimate medical purpose often display one or more of the following
           characteristics in their pattern of ordering controlled substances:
                         1. Ordering excessive quantities of a limited variety of controlled substances (e.g. ,
                         ordering only phentermine, hydrocodone, and alprazolam) while ordering few, if any,
                         other drugs       '
                         2. Ordering a limited variety of controlled substances in quantities disproportionate
                         to the quantity of non-controlled medications ordered
                         3. Ordering excessive quantities of a limited variety of controlled substances
                         in combination with excessive quantities of lifestyle drugs
                         4. Ordering the same controlled substance from multiple distributors
                  A distributor seeking to determine whether a suspicious order is indicative of diversion of
           controlled substances to other than legitimate medical channels may wish to inquire with the ordering
           pharmacy about the following:· ·
                         1. What percentage of the pharmacy's business does dispensing controlled substances
                         constitute?
                         2. Is the pharmacy complying with the laws of every state in which it is dispensing
                         controlled substances?
                         3. Is the pharmacy soliciting buyers of controlled substances via the Internet or is the '
                         pharmacy associated with an Internet site that solicits orders for controlled substances?
                         4. Does the pharmacy, or Internet site affiliated with the pharmacy, offer to facilitate the
                         acquisition of a prescription for a controlled substance from a practitioner with whom the
                         buyer has no pre-existing relationship?
                         5. Does the pharmacy fill prescriptions issued by practitioners based solely on an
                         on-line questionnaire without a medical examination or bona-fide doctor-patient
                         relationship?
                         6. Are the prescribing practitioners licensed to practice medicine in the jurisdictions to
                         which the controlled substances are being shipped, if such a license is required by state
                         law?
                         7. Are one or more practitioners writing a disproportionate share of the prescriptions for
                         controlled substances being filled by the pharmacy?
                         8. Does the pharmacy offer to sell controlled substances without a prescription?
                         9. Does the pharmacy charge reasonable prices for controlled substances?
                         10. Does the pharmacy accept insurance payment for purchases of controlled
                         substances made via the Internet?

                  These questions are not all-inclusive; nor will the answer to any of these questions necessarily
           determine whether a suspicious order is indicative of diversion to other than legitimate medical
           channels. Distributors should consider the totality of the circumstances when evalua~ing an order for
           controlled substances, just as DEA will do when determining whether the filling of an order is
           consistent with the public interest within the meaning of 21 U.S.C. 823(e).




Confidential - Subject to Protective Order                                                                     US-DEA-00001769
              Case: 1:17-md-02804-DAP Doc #: 1957-4 Filed: 07/23/19 5 of 5. PageID #: 126433




           Page4

                  We look forward to continuing to work in cooperation with distributors toward our mutual goal
           of preventing the diversion of pharmaceutical controlled substances.


                                                                       Sincerely,




                                                                       Joseph T. Ranriazzisi
                                                                       Deputy Assistant Administrator
                                                                       Office of Diversion Control




                                                                                           /




Confidential - Subject to Protective Order                                                                US-DEA-00001770
